Citation Nr: 1640047	
Decision Date: 10/05/16    Archive Date: 10/19/16

DOCKET NO.  10-09 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Whether new and material evidence has been received to reopen claims of entitlement to service connection for a neck disability, to include right side paresthesia (claimed as pinched nerve in neck with numbness in right arm and hand).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel





INTRODUCTION

The Veteran served on active duty in the U.S. Army from October 1969 to September 1990.

This case is before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from a May 2008 rating decision of the VA Regional Office (RO) in San Diego, California, denying a petition to reopen the previously denied claim of service connection for right side paresthesia.  

Whereas the November 2015 Supplemental Statement of the Case (SSOC) indicated this claim was being reopened, the determination whether to reopen is in fact a matter within the Board's discretion on appeal.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  Accordingly, the claim has been characterized on the          title page as a claim to reopen
  
In October 2015, the Veteran appointed as his designated representative in this matter the Veterans Service Organization denoted above.  By August 2016 filing, the Veteran's representative provided additional medical evidence and requested waiver of review by the RO as Agency of Original Jurisdiction (AOJ).  See 38 C.F.R. §§ 20.800, 20.1304(a) (2016).

The petition to reopen being granted, the reopened claim is REMANDED to the AOJ for further development.


FINDINGS OF FACT

1. A September 2000 RO rating decision denied the Veteran's original claim for entitlement to service connection for right side paresthesias.  The Veteran did not appeal therefrom.   

2. Since that original decision, additional evidence has been received that raises a reasonable possibility of substantiating this claim. 


CONCLUSIONS OF LAW

1. The September 2000 RO rating decision denying the petition to reopen service connection for right side paresthesias is final.  38 U.S.C.A. § 7105 (West 2014);           38 C.F.R. §§ 3.104(a), 20.200, 20.201, 20.202 (2016).

2. New and material evidence has been received to reopen the previously denied claim.  38 U.S.C.A. § 5108  (West 2014); 38 C.F.R. § 3.156 (a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) sets forth VA's duty to notify and assist a claimant with the evidentiary development of a claim for compensation or other benefits.  38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2014).  See also, 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).              VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)         must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that          VA will seek to provide on the claimant's behalf.

Given that this claim is being reopened discussion of VCAA compliance is not required, as the benefit sought with regard to reopening the claim is being granted.              
        
By September 2000 RO rating decision the Veteran's original claim was denied.  The Veteran had filed a claim for service connection for numbness and tingling in the neck, shoulder and arm.  At that time, the RO's rating decision noted that the predominant diagnosis of treatment providers was right-sided paresthesias, possibly ischemic in nature or of cervical manifestation.  Review of the evidence failed to establish a relationship between the Veteran's paresthesias and military service.  The claim was therefore denied for lack of causal nexus back to service, this element not having been proven (or at minimum, a prima facie case established pursuant to the then-applicable well-grounded claim standard.)  The Veteran did not appeal from this rating decision, which then became final and binding.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 20.200 (2016).

The petition to reopen these matters was received September 2007. 

When a claim to reopen is presented under section 5108, VA must first determine whether the evidence presented or secured since the last final disallowance of the claim is new and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

New and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim, which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285   (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513   (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

Based on the Board's review of the record, since the original  rating decision there are several medical opinions which are sufficient in scope and comprehensiveness as to reopen the Veteran's claim.   

The Board has before it three independent and private physician opinions each positing that the Veteran's current disability status of a cervical spine disorder, with history of medical intervention; right neck pain and discomfort; and pain, weakness and paresthesias of the right upper extremity including right hand, may have been of service origin.  The opinions relate a current disability to the Veteran's                       auto accidents in 1970 and 1985 both during military service.  A March 2009 osteopath's assessment finding a "strong possibility" that the motor vehicle accidents during service in some way contributed to the Veteran's neck pain and paresthesias of the upper extremity.  While not definitive or conclusive, the opinion goes to the element of a nexus to service. The remaining two opinions are not as directly on point, still they contribute to the general understanding that the Veteran had a chronic neck problem itself of service origin, and with more of a secondary upper extremity paresthesia and/or radiculopathy.  

Based upon new and material evidence received, the claim is reopened.                        See 38 C.F.R. § 3.156(a).     


ORDER

New and material evidence having been received, the claim of entitlement to service connection for right side paresthesia, with stated pinched nerve in neck and right upper extremity numbness, is reopened.




REMAND

The reopened claim for service connection for right neck, upper extremity neurological disability must be adjudicated de novo (on the merits).  

The opinions previously cited provide support to the claim but are inadequate to serve as a basis for an award of service connection as they are either equivocal as to the connection between the Veteran's motor vehicle accidents in service or do not provide a sufficient rationale or explanation.  Nonetheless, the March 2009 opinion does suggest some relationship between events in service and the Veteran's current disability.  Accordingly, an examination and opinion are required to adequately determine if the Veteran's current neck disability with paresthesia is related to his motor vehicle accidents in service.

Accordingly, the case is REMANDED for the following action:

1. Forward the claims folder, to include a copy of this remand, to an appropriate VA examiner.  Request the examiner review the claims folder and note that such review has been accomplished.  

The examiner should: 

a. Identify all neck conditions present, to include right side paresthesia and/or any other neurological conditions; 
b. For each condition identified, provide an opinion as to whether the condition is at least as likely as not (i.e., to a 50-50 or greater degree of probability) causally related to active service, to include the two motor vehicle accidents in service. 

The examiner should consider the Veteran's reports of symptomatology since the incidents in service. 

The examiner should also address the March 2009 opinion from Blanchard Valley Medical Associates.  

The examiner must explain the rationale for any opinion(s) given, and if unable to provide the requested opinions without resorting to speculation, it should be so stated, the examiner should clearly and specifically so specify, along with an explanation as to why that is so. 

2. Review the claims file. If any directive specified in this remand has not been implemented, take proper corrective action.  Stegall v. West, 11 Vet. App. 268 (1998).

3. Then readjudicate the claim on appeal for service connection for a neck condition, to include right side paresthesia (claimed as pinched nerve in neck with numbness in right arm and hand) based on all additional evidence received.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided a Supplemental Statement of the Case (SSOC) and given the opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs+


